DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a particle detector and method comprising all the specific elements with the specific combination including wherein the detector further comprises a matrix of photo detectors and at least one reflecting surface; the matrix of photo detectors being arranged in a first plane and the reflecting surface being oriented in a second plane, said first and second planes being parallel to the principal plane and situated on either side of said portion of the substrate, so that a portion at least of the luminous radiation emitted by the optical device passes through said at least one channel by being diffracted by at least one particle, then reflects off the reflecting surface, and then reaches the matrix of photo detectors in set forth of claims 1 and 19, wherein dependent claims 2-18 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claim 20 allowable by virtue of dependency on the allowed claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 14, 2021


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886